EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Brian Main on 17 February 2022.
The application has been amended as follows: 

57.	(Currently Amended) The method of claim 56, further comprising positioning and orienting a fuel injector for injecting fuel into the combustion chamber through the intake port when the intake port is in the open configuration, at least part of the fuel injector being located within the tank assembly.

Allowable Subject Matter
Claims 4-10, 16-20, and 43-60 are allowed.

Information Disclosure Statement
As evidenced by the Petition Under 37 CFR 1.182 to Expunge Information Submitted in Incorrect Application received 30 July 2021, the non-patent literature in the information disclosure statement filed on the same date was submitted in error.  The non-patent literature is non-analogous art and has therefore not been considered.  The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY B. WALTER whose telephone number is (571)270-5286. The examiner can normally be reached Monday - Friday: 8:30 am - 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AUDREY B. WALTER/Primary Examiner, Art Unit 3746